tcmemo_2004_204 united_states tax_court kevin thompson petitioner v commissioner of internal revenue respondent docket no 3947-03l filed date kevin thompson pro_se john f driscoll for respondent memorandum findings_of_fact and opinion goeke judge this case arises from respondent’s issuance of a notice_of_determination concerning collection action s under sec_6320 and or for petitioner’s taxable_year respondent has filed both a notice_of_federal_tax_lien filing and a notice_of_intent_to_levy against petitioner for his unpaid tax_liability the issues for decision are whether petitioner is entitled to a new appeals_office hearing because he was not permitted to make an audio or stenographic recording of his hearing and whether respondent’s determination to sustain the notice_of_intent_to_levy and the notice_of_federal_tax_lien filing for petitioner’s unpaid tax_liability was an abuse_of_discretion because petitioner has not raised any relevant issues relating to the unpaid tax_liability we hold that a new hearing is not necessary and respondent’s determination to proceed with collection was not an abuse_of_discretion findings_of_fact on date petitioner filed his federal_income_tax return on the return petitioner reported his total income as zero and his total_tax due as zero the return claimed a refund of dollar_figure on date respondent issued a notice_of_deficiency to petitioner determining a deficiency of dollar_figure and additions to tax under sec_6651 and a of dollar_figure the liability on date petitioner sent a letter to respondent asserting various frivolous and groundless arguments challenging respondent’s determination and the validity of the notice_of_deficiency petitioner did not petition this court with respect to the notice 1unless otherwise indicated all section references are to the internal_revenue_code as amended of deficiency on date respondent assessed the deficiency additions to tax and interest on october and date respondent sent petitioner notices of balance due with respect to the liability petitioner responded to the date notice of balance due with a letter containing frivolous and groundless arguments challenging the deficiency and the additions to tax on date respondent issued a notice_of_intent_to_levy to petitioner on date petitioner replied in a letter containing frivolous and groundless challenges to the deficiency and additions to tax on date respondent filed a notice_of_federal_tax_lien with the clerk of superior court haralson county georgia on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 with respect to the liability on date respondent sent to petitioner a final notice--notice of intent to levy and notice of your right to a hearing on date petitioner filed form request for a collection_due_process_hearing and attached five pages of frivolous and groundless arguments challenging the liability and the validity of the various notices respondent had sent him petitioner exchanged several letters with the internal_revenue_service irs appeals officer assigned to his case to schedule his hearing in a letter dated date petitioner informed the appeals officer that he intended to audio record his hearing and bring a court reporter to make a stenographic recording of the hearing on date the appeals officer sent petitioner a letter informing him that as of date the appeals_office no longer allowed taxpayers to make audio or stenographic recordings of hearings the appeals officer also sent him a copy of a memorandum for all appeals area directors dated date from the acting chief of the office of appeals outlining the new policy see 121_tc_8 for the text of the memorandum on date petitioner’s hearing was held petitioner was not permitted to audio record or stenograph the hearing at the hearing the appeals officer provided petitioner with a copy of form_4340 certificate of assessments payments and other specified matters for his year the appeals officer also explained to petitioner that he could offer collection alternatives at his hearing which would be considered only if he was current in his filing_requirements for years other than on date the appeals officer sent petitioner a letter addressing some issues raised during the hearing and a copy of delegation_order no rev which delegates the authority to sign notices of federal tax_liens to irs compliance managers petitioner replied in a letter dated date continuing to challenge the validity of respondent’s notice_of_federal_tax_lien filing notice_of_intent_to_levy and notice_of_deficiency on date the appeals officer issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sustaining the proposed levy action and the notice_of_federal_tax_lien filing for the liability the notice_of_determination stated that petitioner was not in compliance with his filing_requirements for certain years other than petitioner timely filed a petition with this court at the time he filed his petition petitioner resided in buchanan georgia opinion petitioner’s primary argument is that the refusal by the appeals_office to permit him to make an audio recording of his date appeals_office hearing was improper pursuant to this court’s holding in keene v commissioner supra in keene we held that sec_7521 requires the irs to allow taxpayers to audio record hearings held pursuant to sec_6320 and sec_6330 the court remanded the taxpayer’s case to the appeals_office for a hearing in part because as a result of the taxpayer’s not being allowed to audio record his hearing the taxpayer had chosen not to have a hearing id pincite however in kemper v commissioner tcmemo_2003_195 issued on the same day as keene we held that it was not necessary to remand the taxpayers’ case to the appeals_office for a second hearing even though the taxpayers were not permitted to record their hearing the court found that all the taxpayers’ arguments other than their sec_7521 argument were frivolous or groundless arguments that the court had previously rejected the court found that a new hearing was unnecessary because the pleadings were sufficient to enable the court to address all of the non- sec_7521 issues raised by the taxpayers in keene the court distinguished kemper by making it clear that its remand of the keene case to the appeals_office was the result of the pleadings’ being limited to the sec_7521 issue the commissioner’s acknowledgment that remand would be the proper remedy if the taxpayer prevailed and the fact that the taxpayer had not received an appeals_office hearing before trial keene v commissioner supra pincite aside from petitioner’s assertion that he should have been allowed to audio record his hearing petitioner has raised only contentions arguments and questions that this court has previously found to be frivolous and or groundless unlike the taxpayers in keene petitioner did receive a hearing and the appeals officer’s notes of that hearing are a part of the record at trial the court provided petitioner an opportunity to raise any relevant issues that he might have raised at the hearing such as spousal defenses or collection alternatives but he chose not to do so instead petitioner stated that his position was summarized in his request for a hearing which is part of the record and contains five pages of frivolous and groundless arguments petitioner’s posttrial brief also fails to raise any relevant issues consequently even though we held in keene that sec_7521 requires the appeals_office to allow a taxpayer to make an audio recording of a hearing we conclude that it is not necessary and would not be productive to remand this case to the appeals_office for another hearing in order to allow petitioner to make such an audio recording see 117_tc_183 the record is sufficient for us to address petitioner’s arguments without an additional hearing petitioner admits that he received the notice_of_deficiency issued to him for but claims that the notice_of_deficiency is invalid because it was not signed by the secretary_of_the_treasury himself or_his_delegate we reject petitioner’s contention the secretary’s authority to issue notices of deficiency was delegated to the service_center directors delegation_order no rev effective date sec_301_6212-1 sec_301_7701-9 proced admin regs see also 118_tc_162 the notice_of_deficiency petitioner received was signed by the service_center director in atlanta therefore we conclude that petitioner did receive a valid notice_of_deficiency for petitioner also contends that the final notice_of_intent_to_levy and the notice_of_federal_tax_lien filing that he received are invalid because they were not signed by the secretary as required by sec_6330 and sec_6320 we disagree for purposes of sec_6330 and sec_6320 the secretary delegated the authority to issue notices of levy or lien to certain irs employees sec_7701 and a i a see also sec_301_6330-1 sec_301_6320-1 proced admin regs the authority to levy on taxpayers’ property was delegated to the automated collection branch chiefs in delegation_order no rev effective date wilson v commissioner tcmemo_2002_242 consistent with this delegation of authority the final notice_of_intent_to_levy in this case which was executed by the chief of the automated collection branch in kansas city missouri was valid see wilson v commissioner supra the authority to sign notices of federal_tax_lien was delegated to the compliance managers responsible for collection matters in delegation_order no rev effective date hathaway v commissioner tcmemo_2004_15 petitioner’s notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 was executed by the compliance technical support territory manager for kansas city missouri and was valid sec_6330 provides that a taxpayer may challenge the existence or amount of his underlying tax_liability if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability because petitioner received a notice_of_deficiency for he may not challenge his underlying tax_liability for that year in either an appeals_office hearing or this court see id petitioner next argues that the assessment against him was invalid the appeals officer provided petitioner with a copy of the form_4340 a computer-generated transcript of petitioner’s account absent a showing by the taxpayer of some irregularity in the assessment procedure that would raise a question about the validity of the assessments a form_4340 is presumptive evidence that a tax has been validly assessed 115_tc_35 petitioner has not shown or even alleged any irregularities in respondent’s assessment procedures that would cast doubt on the accuracy of the form_4340 or the validity of the assessment petitioner next argues that the appeals officer did not produce verification from the secretary that the requirements of any applicable law or administrative procedures were met sec_6330 requires the appeals officer to obtain such verification but it does not require the appeals officer to provide the verification to the taxpayer nestor v commissioner supra pincite sec_301_6330-1 proced admin regs as stated above the appeals officer did review form_4340 for petitioner’s account this was sufficient to fulfill the requirement of sec_6330 see nestor v commissioner supra pincite petitioner next contends that he did not receive a valid notice_and_demand for payment for as required by sec_6303 however the form_4340 reviewed by the appeals officer showed that notices of balance due were sent to petitioner on october and date petitioner’s response to the date notice of balance due is proof that he received it a notice of balance due constitutes the notice_and_demand for payment required by sec_6303 standifird v commissioner tcmemo_2002_245 affd 72_fedappx_729 9th cir see also tornichio v commissioner tcmemo_2002_ sec_6673 authorizes this court to impose a penalty of up to dollar_figure if a taxpayer institutes or maintains proceedings that are primarily for delay or if the taxpayer’s position is frivolous or groundless while we shall not impose a penalty under sec_6673 today we admonish petitioner that we will consider imposing such a penalty in the future if he continues to make frivolous and groundless arguments in this court in conclusion petitioner was given an opportunity to raise relevant issues at his hearing at trial and on brief in his correspondence with the appeals_office petitioner maintained frivolous and groundless arguments petitioner has not raised a spousal defense made a valid challenge to the appropriateness of the collection action or offered any collection alternatives we hold that a remand for a new hearing is unnecessary and that respondent’s determination to proceed with collection was not an abuse_of_discretion decision will be entered for respondent
